Citation Nr: 1217206	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  09-41 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to May 1961.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's application to reopen his previously denied claim of entitlement to service connection for bilateral hearing loss for failure to submit new and material evidence.  The decision on appeal also denied the Veteran's claim of entitlement to service connection for tinnitus.

In April 2012, the Veteran and his representative appeared at the RO to present oral testimony in support of his claim at a videoconference hearing conducted before the undersigned.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's consideration.


FINDINGS OF FACT

1.  The Board denied the Veteran's original claim of entitlement to service connection for bilateral hearing loss in a November 2006 decision.  

2.  Evidence received since the November 2006 Board decision that denied the Veteran's claim of entitlement to service connection for bilateral hearing loss is either duplicative of evidence previously submitted or the evidence, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate this claim.

3.  Tinnitus did not have its onset during active military service.



CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to service connection for bilateral hearing loss have not been met, and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

2.  Tinnitus was not incurred, nor is it presumed to have been incurred, in active duty.  38 U.S.C.A. §§ 1111,1112, 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

(a.)  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.

With respect to the new and material evidence claim on appeal, under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The pertinent law, regulations, and caselaw have held that VA must at least inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice should be provided prior to initial adjudication of the claim.  In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of petitions to reopen service connection claims, the claimant be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior final denial.

The current appeal pertains to the Veteran's application to reopen his previously denied claim for service connection for bilateral hearing loss, which was received by VA in May 2008.  In response, VA sent to the Veteran a letter dated in July 2008, which provided notice of the elements of new and material evidence and service connection and the reasons for the prior final denial.  Thereafter, the application to reopen the hearing loss claim was adjudicated in a September 2008 rating decision, which is now on appeal to the Board.  The Board thus finds that there is no error in the timing of the notice and that the notice criteria of Kent have been satisfied.  

The Board also concludes VA's duty to assist has been satisfied with respect to the new and material evidence claim on appeal.  The claims file includes all evidence associated with the record at the time of the prior Board decision of November 2006 that denied the claim for service connection for bilateral hearing loss.  This evidence includes the Veteran's personal contentions, his service treatment records, pertinent VA outpatient treatment records dated 2002 - 2004, the report of an August 2003 VA audiological examination with nexus opinion, and the August 2004 statement of the Veteran's private audiologist, S.K.  Furthermore, all evidence dated since the prior final Board decision of November 2006 that the Veteran has identified as relevant to his application to reopen his hearing loss claim has been obtained and associated with his claims folder.  This includes the Veteran's transcribed oral testimony at his April 2012 videoconference hearing before the Board, his written accounts alleging onset of bilateral hearing loss during active duty from shipboard exposure to naval gunfire noise with continuity of symptomatology since service, VA medical records dated 2007 - 2009, and a resubmitted copy of the August 2004 statement of his private audiologist, S.K.  Otherwise, VA has conducted attempts in good faith to obtain all other relevant evidence.  The Board notes that neither the Veteran nor his representative have otherwise referenced any other outstanding records that he wanted VA to obtain or that he felt were relevant to the new and material evidence claim on appeal that VA has either not obtained or made an effort to obtain.  

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In attempts to reopen previously denied claims for service connection, however, the duty to assist does not include provision of medical examinations or opinions, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii) (2011).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case with respect to whether new and material evidence has been submitted to reopen the claim for service connection for bilateral hearing loss, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board will therefore proceed with the adjudication of the matter on appeal.

In general, unappealed rating decisions of the RO and the Board are final.  See 38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002 & Supp. 2011).  In order to reopen a claim there must be added to the record "new and material evidence."  See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2011).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (2011).  

The law provides that new and material evidence necessary to reopen previously and finally disallowed claims must be secured or presented since the time that the claims were finally disallowed on any basis, not only since the time the claims were last disallowed on the merits.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

38 C.F.R. § 3.156(a), which defines new and material evidence, requires that evidence raise a reasonable possibility of substantiating the claim in order to be considered "new and material," and defines material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a) (2011).  The credibility of the evidence is presumed for the purpose of reopening.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran filed his original claim for service connection for bilateral hearing loss in May 2003.  Evidence submitted in support of his claim included his service treatment and personnel records reflecting that he served at sea aboard ship during active duty in the United States Navy.  His service enlistment examination report in August 1959 shows that his ears and tympanic membranes were normal and that his hearing on whispered voice testing was 15/15, indicating normal hearing acuity.  Also included in the service treatment records is a November 1959 PULHES testing note, which indicated that the Veteran's ears and hearing acuity were acceptable for service  No treatment for complaints relating to hearing loss were shown in service.  No separation examination was conducted as the Veteran was ultimately discharged from active duty under honorable conditions in May 1961, for reasons of unsuitability for naval service due to a personality disorder.  

Over four decades later, the Veteran filed his original claim for service connection for bilateral hearing loss in May 2003, contending that his bilateral hearing loss was caused by unprotected exposure to acoustic trauma from the noise of naval guns being fired while serving aboard a naval destroyer.  

Evidence submitted to VA in conjunction with the Veteran's original claim for VA compensation for bilateral hearing loss included a July 2002 VA mental health screening, which noted incidentally that the Veteran denied having hearing loss.

VA audiological examination conducted in August 2003 shows that the Veteran's pure tone thresholds, in decibels, which were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
50
85
95
80
LEFT
N/A
45
80
90
90

Speech audiometry revealed speech recognition ability of 48 percent, bilaterally.  These clinical findings established that the Veteran has a bilateral hearing loss that is recognized under 38 C.F.R. § 3.385 as a disability for VA compensation purposes.  [For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000 or  4,000 Hertz are 26 decibels or greater; and the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.]  

The VA physician who conducted the August 2003 audiology examination reviewed the Veteran's pertinent clinical history, acknowledged the Veteran's primary contention that his bilateral hearing loss was due to exposure to naval gunfire noise during active duty, diagnosed the Veteran with bilateral high frequency sensorineural hearing loss, and presented the following nexus opinion:

My review of the veteran's service medical records was negative for hearing loss.  Service medical records indicated that in April 1961, a Medical Board recommended that the veteran be discharged from service since he suffered from a personality disorder which rendered him unsuitable for the Naval Service.  There was no indication either at the time of separation from service, or at any other time while on active duty, that the veteran had hearing loss, or complained of hearing loss.

Since my review of service medical records was negative for hearing loss, it would appear most likely that the veteran's current hearing loss has occurred subsequent to [his] separation from active duty and [that his] hearing loss [was] not incurred while in service.  Therefore, it is my opinion that it is LESS LIKELY THAN NOT that [his] current hearing loss is related to noise exposure or acoustic trauma that occurred while on active duty.

The Board considered the above opinion and weighed it against an August 2004 opinion of the Veteran's private audiologist, S.K., who reported that she had been treating the Veteran with hearing aids for bilateral hearing loss since April 1991.  S.K. remarked that "[the Veteran] related a history of military noise exposure," that nine audiograms conducted between 1991 and 2004 have depicted mild sloping to severe-to-profound bilateral sensorineural hearing loss, and that "[t]his steep high frequency pattern is not inconsistent with that of a noise-induced hearing deficit.

The Board, in a November 2006 appellate decision that subsumed a September 2003 RO rating decision, reviewed the foregoing evidence, determined that the evidence against the claim, particularly the nexus opinion of the VA physician who had the benefit of reviewing the Veteran's relevant clinical history, outweighed the evidence supporting the claim (i.e., the broadly worded comment of the private audiologist S.K., who only opined that the Veteran's bilateral hearing loss pattern as of April 1991 was not inconsistent with noise-induced hearing deficit, but did not explicitly associate the bilateral hearing loss with service), and denied the Veteran's claim for service connection for bilateral hearing loss. 

Approximately one-and-one-half years afterwards, in May 2008, the Veteran applied to reopen his previously denied claim for service connection for bilateral hearing loss.  Evidence submitted included a resubmission of the August 2004 statement of his private audiologist, S.K., and the Veteran's written and oral testimony alleging onset of bilateral hearing loss in service with continuity of hearing loss symptoms since separation from service, which he contends is the result of his unprotected shipboard exposure to naval gunfire noise in service.  The Veteran oral testimony also alleged that he had failed a hearing test at one point during active service.  He reported that he was employed and that his post-service career was in the commercial transport industry as a truck driver, but he denied having experienced any significant exposure to acoustic trauma while working as a trucker.  He reported that he currently used bilateral electronic hearing aids and amplified telephones to accommodate his sensorineural hearing loss. 

The Veteran also submitted the following VA treatment records: VA mental health clinic notes dated in February 2004, which indicate that the Veteran's bilateral hearing loss caused him to experience some social isolation.  VA neurological clinic notes dated in September - December 2007 indicate that the Veteran complained of decreasing hearing acuity and related to the examining neurologist of having a history of onset of bilateral hearing loss beginning in 1988.

The resubmitted August 2004 opinion of private audiologist S.K. and the general contention of the Veteran that his current hearing loss is due to his alleged exposure to naval gunfire noise during active duty, as presented at his April 2012 videoconference hearing, is duplicative of evidence previously considered on the merits regarding the Veteran's hearing loss claim in the prior final Board decision of November 2006.  As such, it is cumulative and redundant and cannot constitute evidence that is both new and material to the claim of entitlement to service connection for bilateral hearing loss.    

As for the Veteran's VA mental health clinic notes from February 2004, and his September - December 2007 VA neurological clinic treatment notes, while these indicate that he has current bilateral hearing loss problems, the onset of such symptoms is not indicated in these notes to have commenced earlier than 1988, which is well over a quarter century after the Veteran's separation from active duty.  Furthermore, none of these submitted clinical records contain any objective nexus opinion linking the Veteran's hearing loss in either ear to service.  As such, these do not constitute evidence that is material to the Veteran's hearing loss claim because they do not relate to an unestablished fact necessary to substantiate this claim.  See 38 C.F.R. § 3.156(a).  

As the Veteran is a commercial truck driver by vocation, the evidence does not indicate that he ever received any formal clinical training in audiology, such that his previously considered statements alleging onset of hearing loss symptoms in service could be accorded any probative weight as an actual and clinically valid self-diagnosis of a hearing loss disability.  [See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992): Persons without medical training do not have the expertise to comment upon medical observations or make medical diagnoses; their statements regarding matters of diagnosis and medical etiology are thus entitled to no probative weight.]  Furthermore, the Veteran's current assertions of onset of hearing loss in service due to exposure to naval gunfire noise (as presented in his written statements and his April 2012 videoconference hearing) are cumulative and redundant of his prior assertions, which have previously been considered on the merits for their credibility and probative value in the prior final Board decision of November 2006; they are therefore not material to the hearing loss claim because they do not relate to an unestablished fact necessary to substantiate this claim.  See 38 C.F.R. § 3.156(a).

The Board finds that the evidence submitted by the Veteran since the time of the prior final Board decision of November 2006, which denied service connection for bilateral hearing loss, is not new and material to his hearing loss claim as it is cumulative and redundant of prior records and statements that had been previously considered in the November 2006 Board decision.  The clinical evidence submitted also contains no objective opinion linking his current hearing loss to service, such that it relates to an unestablished fact necessary to substantiate this claim.  Therefore, the evidence submitted does not raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (2011).

In view of the foregoing discussion, the Board concludes that the Veteran's petition to reopen his bilateral hearing loss claim must be denied as the preponderance of the evidence is against the claim.  See 38 C.F.R. §§ 3.102, 3.156(a) (2011).

(b.)  Entitlement to service connection for tinnitus.

With respect to the claim for service connection for tinnitus, the Board notes that, in accordance with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his/her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his/her possession that pertains to the claim (this fourth element was removed by the Secretary of VA, effective May 30, 2008; see 73 Fed. Reg. 23353).  Additionally, in the subsequent case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006), the Court held that adequate notice must also include informing the claimant of degree of disability and effective date.

The Veteran filed his original claim for service connection for tinnitus in May 2008.  A July 2008 letter satisfied the duty to notify provisions with respect to all of the aforementioned elements.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, at 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).  Thereafter, the tinnitus claim was adjudicated on the merits by the agency of original jurisdiction in the September 2008 rating decision now on appeal; there is therefore no defect in timing of notice.  

In addition, the Board finds that the duty to assist the Veteran has been satisfied.  All records relevant to his tinnitus claim that are obtainable have been associated with the Veteran's claims file.  The Veteran's service treatment records and post-service private and VA records pertinent to his tinnitus claim have been obtained and associated with his claims file.  In view of the foregoing discussion, the Board concludes that the Veteran has had adequate opportunity to present evidence and argument in support of his claim for service connection for tinnitus.  

Although the Veteran was not provided with a VA examination addressing the tinnitus claim on appeal, this deficit does not render the existing record unusable for purposes of adjudicating these claims on the merits.  The Board is mindful of the test prescribed by the Court in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), regarding whether a medical examination is necessary to adjudicate a claim, and finds that the absence of an examination addressing this specific matter is not prejudicial to the Veteran's claim as he has not met the criteria under McLendon to warrant such an examination and, furthermore, the service and post-service VA medical records presently associated with the claims file provide sufficient evidence to decide the tinnitus claim and so a VA examination is therefore not necessary to adjudicate the claim.  

Specifically, the Board finds that the Veteran has not met all four elements set forth in McLendon, which emphasize that a VA examination must be provided when there is: (1) competent evidence of current disability or recurrent symptoms; (2) establishment of an in-service event, injury, or disease; (3) an indication that the current disability may be associated with the in-service event; and (4) insufficient competent medical evidence to decide the claim.  As will be further discussed below, the Veteran's statements regarding his current perceived tinnitus symptoms are deemed to be within his competence to relate and are credible only for purposes of establishing a current diagnosis of tinnitus.  However, as will be further discussed in detail below, the Board has determined that the credible evidence does not establish an in-service event, injury, or disease relating to his current tinnitus symptoms to service.  Thus, the second and third elements of the McLendon test have not been met.  Therefore, the absence of a medical examination addressing the tinnitus claim does not constitute a breach of VA's duty to assist.  Furthermore, the Board concludes as a factual matter that the existing clinical evidence of record is sufficient to decide the tinnitus claim, such that remanding the case for an examination to address these matters would be an unnecessary expenditure of VA resources.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2011).

With chronic disability or disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307 (2011)) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any documentation of subjective complaints of ringing ears in service will permit service connection for tinnitus as a chronic disability, first shown as a clear-cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  (In this regard, the Board notes at this juncture that the Veteran is not presently service-connected for any disabilities.)

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as tinnitus as an organic disease of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The Veteran's service medical records reflect no treatment for complaints of ringing in his ears or a diagnosis of tinnitus during active duty.  Post-service clinical records include a July 2002 VA mental health screening examination that incidentally noted that the Veteran denied having tinnitus symptoms.  Additionally, the report of an August 2003 VA audiological examination shows that the Veteran again expressly denied having tinnitus symptoms.  There is no mention of tinnitus in private audiologist S.K.'s statement of August 2004, and tinnitus symptoms were once more expressly denied by the Veteran while undergoing treatment at a VA neurological clinic in September 2007.  The VA treatment records reflect that the Veteran had been involved in a fatal post-service motor vehicle accident.  The September 2007 VA neurological clinic treatment note is significant for acknowledging the Veteran's history of a motor vehicle accident occurring approximately 13 years earlier, with some residual memory loss that he described as an inability to recall certain periods or events in the past, both good and bad memories.

Conversely, at the Veteran's April 2012 videoconference hearing before the Board, he testified in pertinent part that he currently has active tinnitus symptoms, manifested by subjectively perceived ringing in his ears, whose onset began during active military service, which he attributed to shipboard exposure to naval gunfire noise with continuity of tinnitus symptomatology since service.

The Board has considered the foregoing evidence and finds that the Veteran's oral testimony and written statements are credible only for establishing a current diagnosis of tinnitus manifested by a subjectively perceived ringing sensation in his ears.  As there is no objective test for tinnitus, a tinnitus diagnosis is established by the clinical acknowledgement of the veracity of the patient's report of experiencing tinnitus symptoms.  The Veteran relates a current perception of chronic subjective symptoms indicative of tinnitus (i.e., a persistent ringing sensation in both ears), which he is competent to present and which is sufficient in itself to establish a diagnosis of tinnitus; the Board therefore concedes that there is competent evidence of a current tinnitus diagnosis.  However, the Veteran's oral testimony and written statements are not credible for establishing a nexus with his period of active service to the extent that they allege a history of onset of tinnitus during active duty with continuity of symptomatology thereafter.  This purported history is contradicted by the objective and contemporaneous clinical evidence, which shows no complaint or treatment of tinnitus in service, and which further shows no onset of tinnitus for many years thereafter.  The record shows that the Veteran expressly denied having tinnitus when asked by clinicians whether or not he experienced such symptoms during a July 2002 VA mental health screening examination, an August 2003 VA audiological examination, and during treatment at a VA neurological clinic in September 2007.  Furthermore, the medical evidence indicates that the credibility of any historical assertions by the Veteran regarding onset of his tinnitus during service are suspect, given that during his treatment at a VA neurological clinic in September 2007, he was noted to be afflicted by some residual memory problems following a motor vehicle accident some 13 years earlier, with difficulty recalling certain periods or events in the past.  Therefore, the Board concludes that the Veteran's personal recollections alleging a history of onset of tinnitus in service and continuity of tinnitus symptoms thereafter to the present are not credible for purposes of establishing a link between tinnitus and active duty.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As there is no other evidence alleging an association between the Veteran's military service and his current tinnitus, the claim of service connection for tinnitus must therefore be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of the tinnitus claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 

ORDER

New and material evidence having not been submitted, the application to reopen the claim of entitlement to service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


